DETAILED ACTION

This action is responsive to the preliminary amendment filed 20 July 2022.

Status of the Claims
Claim 1 has been canceled.
Claims 2-30 are newly added.
Claims 2-30 are pending.

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 12 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for enabling different access permissions for different user roles.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-11, 13-19, 21, 23, and 25-30 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Noyes et al., US 2007/0226606 A1 (hereinafter “Noyes ’606”), in view of Judelson et al., US 2011/0176179 A1.
Regarding claim 2, the combination of Noyes ’606 with Judelson renders obvious a system for managing building plan documents, comprising: one or more computing devices; non-transitory computer readable memory storing program code that when executed by the one or more computing devices is configured to cause the system to perform operations comprising: 
Access from memory an electronic building plan document including a plurality of electronic building plan sheets. Noyes ’606 teaches displaying a plan document. Noyes ’606 ¶ 39. The plan document may have a plurality of sheets (i.e., pages). See id. ¶ 46.
Provide an image of a first of the plurality of electronic building plan sheets for display in association with a sheet number and a version identifier. Noyes ’606 teaches displaying a sheet (i.e., page) of the plan document along with a sheet number (i.e., page number) and a version identifier (i.e., modification date property). Noyes ’606 ¶ 46, fig. 3.
Provide drawing tools enabling a user to add lines and geometric shapes to the first electronic building plan sheet. Noyes ’606 fig. 3 (annotation selection icons 74a-74m), ¶ 42.
Provide a stamp tool enabling a user to add a digital stamp to the first electronic building plan sheet. Noyes ’606 fig. 3 (annotation selection icons 74a-74m), ¶ 42.
Enable a user to select using a user interface, via a predefined standard comments library, a comment, the comment comprising text, and associate an electronic building plan sheet of the electronic building plan document with a selected comment. In Noyes ’606, a user may select a type of predefined annotation (e.g., a callout) from an annotation library displayed in a user interface. Noyes ’606 fig. 3, ¶ 42. The annotation may comprise properties such as text. Id. fig. 3, ¶ 39. The selected annotation may be associated with a sheet identifier (i.e., page number). Id. ¶ 46.
Receive, via the user interface, a selection of a first comment from the predefined standard comments library. Noyes ’606 fig. 3, ¶ 42.
Store an association of the selected first comment from the predefined standard comments library with the first electronic building plan sheet of the electronic building plan document. In Noyes ’606, the selected annotation may be associated with a sheet identifier (i.e., “page number”). Noyes ’606 ¶ 46.
Enable the user to associate a discipline with the first comment via a corresponding user interface; receive an association of a first discipline with the first comment via the discipline association user interface. Noyes ’606 ¶ 47 (“comment property”).
Provide an interface enabling at least one comment to be edited. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be edited. Noyes ’606 ¶¶ 47, 52.
Generate, a presentation of comments, the presentation of comments including: respective sheet identifiers, and respective status data. Noyes ’606 teaches presenting a list of comments. Noyes ’606 fig. 9. The list of comments may comprise respective sheet identifiers (i.e., “page number”). Id. fig. 9, ¶ 46. The list of comments may comprise respective statuses. Id. fig. 9, ¶ 47.
Provide a search field enabling a user to search for a comment; in response to receiving a user search query, provide corresponding comments for display. Noyes ’606 fig. 3, ¶ 40.
Provide a measurement tool enabling a measurement to be determined. Judelson teaches a tool providing measurement information. Judelson fig. 2 (step 66).
Record a status update associated with at least one comment. Noyes ’606 teaches that a status property may be updated. Noyes ’606 ¶¶ 47, 52.
Provide controls enabling the user to zoom in and zoom out of a plan sheet view. Judelson teaches controls for zooming in and out of a plan sheet view. Judelson ¶ 106.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606’s system for managing building plan documents with Judelson’s process of providing a measurement tool and zoom controls. Such a modification would allow a user to determine true and precise dimension information for a building plan. See Judelson ¶ 7.
Provide a plan approved indicator at least partly in response to receiving a plan approved indication. Noyes ’606 teaches that a status property may be changed to indicate approval (i.e., accepted). Noyes ’606 ¶¶ 47, 52.
Regarding claim 3, which depends on claim 2, Noyes ’606 does not explicitly disclose, but Judelson teaches the system comprising geographically distributed components. Judelson ¶ 64.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606’s system for managing building plan documents with Judelson’s use of a distributed computing system. The use of distributed systems provides several advantages, such as increased reliability and cost-efficiency.
Regarding claim 4, which depends on claim 2, Noyes ’606 discloses enabling the presentation of comments to be displayed together with an image of a corresponding plan sheet. Noyes ’606 fig. 3.
Regarding claim 5, which depends on claim 2, Noyes ’606 discloses wherein the system is configured to enable the user to specify a status filter for at least one search query. In Noyes ’606, a user may filter the list of comments according to various properties to generate a filtered list of comments. Noyes ’606 figs. 4, 9, 10, ¶¶ 53-56, 62.
Regarding claim 6, which depends on claim 2, Noyes ’606 discloses wherein the first electronic building plan sheet comprises a plurality of layers, including at least a drawing layer and at least one of a document layer and a sketch layer. Noyes ’606 teaches a plan sheet comprising a document layer (i.e., “background 45”) and a drawing layer (i.e., “graphical elements 46”). Noyes ’606 fig. 3, ¶ 39.
Regarding claim 8, which depends on claim 2, Noyes ’606 discloses wherein the system is configured to enable a workflow to be specified with respect to at least one electronic building plan document. Noyes ’606 teaches associating annotations with a plan document. Noyes ’606 fig. 3, ¶ 42. The annotations may represent a workflow (i.e., a sequence of processes). See id. ¶ 47.
Regarding claim 9, which depends on claim 2, Noyes ’606 discloses wherein the system is configured to enable the user to assign a category to at least one comment. Noyes ’606 ¶ 47 (“subject property”).
Regarding claim 10, which depends on claim 2, Noyes ’606 discloses wherein the system is configured to import a pre-existing comments library. Noyes ’606 ¶ 42.
Regarding claim 11, which depends on claim 2, Noyes ’606 discloses wherein the system is configured to enable the user to access a remote third party [sic] comments library. Noyes ’606 ¶ 42.
Regarding claim 13, which depends on claim 2, Noyes ’606 discloses wherein the system is configured to generate a report of current comment status in real time. Noyes ’606 teaches presenting a list of comments. Noyes ’606 fig. 9. The list of comments may comprise respective statuses. Id. fig. 9, ¶ 47.
Regarding claim 14, the combination of Noyes ’606 with Judelson renders obvious a system for managing building plan documents, comprising: one or more computing devices; non-transitory computer readable memory storing program code that when executed by the one or more computing devices is configured to cause the system to perform operations comprising: 
Access from a storage device an electronic building plan document including one or more electronic building plan sheets. Noyes ’606 teaches displaying a plan document. Noyes ’606 ¶ 39. The plan document may have a plurality of pages. See id. ¶ 46.
Provide an image of a first of the one or more electronic building plan sheets for display in association with a sheet number. Noyes ’606 teaches displaying a sheet (i.e., page) of the plan document along with a sheet number. Noyes ’606 ¶ 46, fig. 3.
Provide drawing tools enabling a user to add lines and shapes to the first electronic building plan sheet. Noyes ’606 fig. 3 (annotation selection icons 74a-74m), ¶ 42.
Provide controls enabling the user to zoom in and zoom out of an electronic plan sheet view. Judelson teaches controls for zooming in and out of a plan sheet view. Judelson ¶ 106.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606’s system for managing building plan documents with Judelson’s process of providing a measurement tool and zoom controls. Such a modification would allow a user to determine true and precise dimension information for a building plan. See Judelson ¶ 7.
 Provide a user interface via which a user can select, via a predefined standard comments library, a comment, the comment comprising text, and associate an electronic building plan sheet of the electronic building plan document with a selected comment. In Noyes ’606, a user may select a type of predefined annotation (e.g., a callout) from an annotation library displayed in a user interface. Noyes ’606 fig. 3, ¶ 42. The annotation may comprise properties such as text. Id. fig. 3, ¶ 39. The selected annotation may be associated with a sheet identifier (i.e., page number). Id. ¶ 46.
Receive, via the user interface, a selection of a first comment from the predefined standard comments library. Noyes ’606 fig. 3, ¶ 42.
Generate, using at least one or more comments selected from the standard comments library, a presentation, the presentation including: respective sheet identifiers for items included in the presentation; respective status associated with comments included in the presentation; provide a filter control. Noyes ’606 teaches presenting a list of comments. Noyes ’606 fig. 9. The list of comments may comprise respective sheet identifiers (i.e., “page number”). Id. fig. 9, ¶ 46. The list of comments may comprise respective statuses. Id. fig. 9, ¶ 47. 
In response to receiving a user interaction with the filter control, generate and provide for display a filtered presentation. In Noyes ’606, a user may filter the list of comments according to various properties to generate a filtered list of comments. Noyes ’606 figs. 4, 9, 10, ¶¶ 53-56, 62.
Enable a search query to be specified and used to perform a first search; use a received search query to execute a search: and cause search results to be presented. Noyes ’606 fig. 3, ¶ 40.
Regarding claim 15, which depends on claim 14, the combination of Noyes ’606 with Judelson renders obvious wherein the system is configured to: 
Record a response to at least one comment. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be modified. Noyes ’606 ¶¶ 47, 52.
Enable at least one comment to be displayed in association with a corresponding electronic plan sheet. Noyes ’606 fig. 3.
Enable a scalable vector graphic to be added to at least one electronic plan sheet. Noyes ’606 ¶ 39.
Enable a user edit of at least a first comment. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be edited. Noyes ’606 ¶¶ 47, 52.
Provide a measurement tool enabling a measurement to be determined. Judelson teaches a tool providing measurement information. Judelson fig. 2 (step 66).
[RAT]
Provide a markup display control configured to control what markups added to a [sic] electronic plan sheet are to be displayed. Noyes ’606 teaches filtering annotation to control which visual representations corresponding to annotations are displayed. Noyes ’606 ¶ 62.
Regarding claim 16, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to cause a presentation of comments to be together with a corresponding plan sheet. Noyes ’606 fig. 3.
Regarding claim 17, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to cause the filtered presentation to be displayed together with a plan sheet. Noyes ’606 fig. 10.
Regarding claim 18, which depends on claim 14, Judelson discloses wherein the system is configured to provide a measurement tool enabling a measurement to be calculated. Judelson fig. 2 (step 66).
Regarding claim 19, which depends on claim 14, Noyes ’606 discloses wherein the wherein the system is configured to provide a markup display control configured to control what markups added to an electronic plan sheet are to be displayed. Noyes ’606 teaches filtering annotation to control which visual representations corresponding to annotations are displayed. Noyes ’606 ¶ 62.
Regarding claim 21, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to record a response to at least one comment. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be modified. Noyes ’606 ¶¶ 47, 52.
Regarding claim 23, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to enable the user to edit at least a first comment. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be edited. Noyes ’606 ¶¶ 47, 52.
Regarding claim 25, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to enable the user to assign a category to at least one comment. Noyes ’606 ¶ 47 (“subject property”).
Regarding claim 26, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to import a pre-existing comments library. Noyes ’606 ¶ 42.
Regarding claim 27, which depends on claim 14, Noyes ’606 discloses wherein the system is configured to enable a scalable vector graphic to be added to at least one plan sheet. Noyes ’606 ¶ 39.
Regarding claim 28, the combination of Noyes ’606 with Judelson renders obvious a computer implemented method, comprising: 
Providing access to an electronic plan document including one or more electronic plan sheets. Noyes ’606 teaches displaying a plan document. Noyes ’606 ¶ 39. The plan document may have a plurality of pages. See id. ¶ 46.
Enabling an image of a first of the one or more electronic plan sheets to be displayed in association with a sheet number and a version identifier. Noyes ’606 teaches displaying a sheet (i.e., page) of the plan document along with a sheet number (i.e., page number) and a version identifier (i.e., modification date property). Noyes ’606 ¶ 46, fig. 3.
Providing drawing tools enabling a user to add lines and shapes to the first electronic plan sheet. Noyes ’606 fig. 3 (annotation selection icons 74a-74m), ¶ 42.
Providing controls enabling the user to zoom in and zoom out of a plan sheet view. Judelson teaches controls for zooming in and out of a plan sheet view. Judelson ¶ 106.
Providing a measurement tool enabling a measurement to be determined. Judelson teaches a tool providing measurement information. Judelson fig. 2 (step 66).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606’s system for managing building plan documents with Judelson’s process of providing a measurement tool and zoom controls. Such a modification would allow a user to determine true and precise dimension information for a building plan. See Judelson ¶ 7.
Enabling a user to select, via a standard comments library, a comment, a comment comprising text, and associating the first electronic plan sheet of the electronic plan document with a selected comment. In Noyes ’606, a user may select a type of predefined annotation (e.g., a callout) from an annotation library displayed in a user interface. Noyes ’606 fig. 3, ¶ 42. The annotation may comprise properties such as text. Id. fig. 3, ¶ 39. The selected annotation may be associated with a sheet identifier (i.e., page number). Id. ¶ 46.
Generating, using at least comments selected from the standard comments library, a presentation, the presentation including: respective sheet identifiers for items included in the presentation; respective status associated with comments included in the presentation; enabling a user to specify filter, generating, in response to receiving a user filter instruction, a filtered presentation providing the filtered presentation for display. Noyes ’606 teaches presenting a list of comments. Noyes ’606 fig. 9. The list of comments may comprise respective sheet identifiers (i.e., “page number”). Id. fig. 9, ¶ 46. The list of comments may comprise respective statuses. Id. fig. 9, ¶ 47. In Noyes ’606, a user may filter the list of comments according to various properties to generate a filtered list of comments. Id. figs. 4, 9, 10, ¶¶ 53-56, 62. 
Regarding claim 29, which depends on claim 28, Noyes ’606 discloses: 
Recording a response to at least one comment. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be modified. Noyes ’606 ¶¶ 47, 52.
Enabling at least one comment to be displayed over a corresponding electronic plan sheet. Noyes ’606 fig. 3. 
Enabling a scalable vector graphic to be added to at least one electronic plan sheet. Noyes ’606 ¶ 39.
Enabling a user edit at least a first comment. Noyes ’606 teaches that annotation properties (e.g., the comment property) may be edited. Noyes ’606 ¶¶ 47, 52.
Providing a markup display control configured to control what markups added to a [sic] electronic plan sheet are to be displayed. Noyes ’606 teaches filtering annotation to control which visual representations corresponding to annotations are displayed. Noyes ’606 ¶ 62.
Regarding claim 30, which depends on claim 28, Noyes ’606 discloses generating a report of current comment status in real time. Noyes ’606 teaches presenting a list of comments. Noyes ’606 fig. 9. The list of comments may comprise respective statuses. Id. fig. 9, ¶ 47.

Claims 7 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Noyes et al., US 2007/0226606 A1 (hereinafter “Noyes ’606”), in view of Judelson et al., US 2011/0176179 A1, further in view of Sit, US 2011/0078169 A1.
Regarding claim 7, which depends on claim 2, Noyes ’606 and Judelson do not disclose, but Sit teaches wherein the system is configured with a [sic]: 
A data layer, the data layer comprising a database configured to store electronic building plan documents, and respective revision histories. Sit ¶ 45.
A business layer. Sit fig. 3 (rules module 306)
A presentation layer. Sit fig. 3 (communication module302), ¶ 30.
It would have been obvious to one with ordinary skill in the art to modify the system for managing building plan documents of Noyes ’606 with Sit’s transmission of a correction list and tracking of approval documents. Such a modification would allow for a less tedious, long, inconsistent, error prone, inefficient, and expensive approval process. See Nielsen ¶¶ 4-7.
Regarding claim 20, which depends on claim 14, Noyes ’606 and Judelson do not disclose, but Sit teaches wherein the system is configured to, in response to a change in permit status for at least one permit application associated with at least one electronic building plan document, create a corresponding record of the change in permit status and generating a corresponding notification. Sit ¶¶ 46-47.

Claims 12, 22, and 24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Noyes et al., US 2007/0226606 A1 (hereinafter “Noyes ’606”), in view of Judelson et al., US 2011/0176179 A1, further in view of Official Notice.
Regarding claim 12, which depends on claim 2, Noyes ’606 and Judelson do not disclose, but Official Notice is taken of wherein the system is configured to enable different access permissions to be specified for different user roles. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606 and Judelson’s system for managing building plan documents with the Official Notice. Such a modification would facilitate the security and integrity of the building plan documents.
Regarding claim 22, which depends on claim 14, Noyes ’606 and Judelson do not disclose, but Official Notice is taken of wherein the system is configured to cause at least a first comment to be displayed in a pop-up window over a first electronic plan sheet.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606 and Judelson’s system for managing building plan documents with the Official Notice. Such a modification would facilitate the viewing of comments.
Regarding claim 24, which depends on claim 14, Noyes ’606 and Judelson do not disclose, but Official Notice is taken of wherein the system is configured to enable at least one search query to be saved for later use.  
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Noyes ’606 and Judelson’s system for managing building plan documents with the Official Notice. Such a modification would facilitate the searching of building plan documents, thus potentially saving a user time.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144